12 F.3d 1102
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Larry ELFRINK;  Kay Elfrink, Appellants,v.FARMERS HOME ADMINISTRATION; Robert J. Maag;  SteveMagedanz; Tim Potts;  Mark A. Grussing; Philip N.Hogen;  Marvis Hogen, Appellees.
No. 93-2364.
United States Court of Appeals,Eighth Circuit.
Submitted:  November 19, 1993.Filed:  December 15, 1993.

Before McMILLIAN, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Larry and Kay Elfrink, South Dakota farmers, appeal from the district court's1 entry of judgment in favor of the Farmers Home Administration and several federal officials.  Because we conclude that an opinion would lack precedential value and that no error of law appears, we affirm on the basis of the district court's memorandum opinion.  See 8th Cir.  R. 47B. Appellants' motion for extension of time to file the reply brief is denied as moot.  Appellees' motion for sanctions for filing a frivolous appeal is denied.



1
 The Honorable John B. Jones, Chief Judge, United States District Court for the District of South Dakota